Citation Nr: 1414065	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical dysplasia with left pelvic pain.  

2.  Entitlement to special monthly compensation (SMC) based upon loss of use of a creative organ secondary to cervical dysplasia with left pelvic pain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1988 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.    

Although the Veteran requested a Board hearing in July 2008 (i.e., on her VA Form 9) and later specified that she wanted a hearing before a Veterans Law Judge sitting at the RO, she failed to report for her scheduled May 2011 hearing before the Board and did not request its postponement.  Therefore, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

In November 2011, the Board remanded the issues listed on the title page for further development.  The case now returns for adjudication.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional VA treatment records, which have been considered by the AOJ in the August 2012 supplemental statement of the case.


FINDINGS OF FACT

1.  At no point during the appeal period does the evidence show that the Veteran's cervical dysplasia with pelvic pain is manifested by symptoms which are not controlled by continuous treatment.

2.  The evidence does not show that the Veteran's hysterectomy and removal of her ovaries was due to a service-connected gynecological disorder.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for cervical dysplasia with left pelvic pain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.27, 4.116, Diagnostic Code 7612 (2013).

2.  The criteria for entitlement to special monthly compensation, due to the loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k), 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.350 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2005 letter, sent prior to the issuance of the January 2006 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate her increased rating claim as well as her and VA's respective responsibilities in obtaining such evidence and information.  The Board notes that the October 2005 letter did not advise her of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra, nor was she advised of the basic service connection requirements, with respect to her SMC claim.  Notably, however, a July 2008 Statement of the Case did provide the rating criteria for Diagnostic Code 7612, pertinent to the Veteran's increased rating claim.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id. 

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  The Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law. Id.; see also Vazquez-Flores, 2 Vet. App. at 46.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Neither the Veteran nor her representative has identified any VCAA notice deficiency that would compromise a fair adjudication of the claims.  Nevertheless, the Board has considered whether prejudicial error has resulted from the AOJ's failure to provide a complete written VCAA notice to the Veteran prior to adjudicating her claims.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claims based on notice that was provided to her during the course of her appeal.

Here, as mentioned, a July 2008 Statement of the Case provided the rating criteria governing the evaluation of her cervical dysplasia with left pelvic pain, Diagnostic Code 7612, and an August 2012 Supplemental Statement of the Case (SSOC) informed the Veteran that, though she was currently in receipt of a 10 percent rating, according to the rating criteria, her disability did not rise to the severity of a 10 percent rating.  The August 2012 SSOC also informed the Veteran that her SMC claim was denied due to a lack of evidence showing a relationship between the Veteran's hysterectomy and removal of her ovaries with any service-connected gynecological disorder.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice did not affect the essential fairness of the adjudication of her claims and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)(1) . 

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As relevant, the Veteran's post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in November 2011.  She has not alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected cervical dysplasia with left pelvic pain as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  The Board notes that the Veteran has not alleged worsening since the November 2011 VA examination.  Moreover, with respect to the opinion rendered regarding whether the Veteran's loss of use of a creative organ was due to any service-connected gynecological disability, the Board also finds the examination sufficient in this regard, as such was predicated on, as mentioned above, an interview with the Veteran, a review of the record, a full physical examination, and provided a thorough rationale for the opinion stated.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claims and no further examination is necessary.  

As indicated previously, the Board remanded the case for additional development in November 2011 in order to allow the Veteran to identify any outstanding records, obtain any outstanding VA treatment records and afford her a VA examination.  As such, in a November 2011 letter, the AOJ requested that the Veteran identify any outstanding records.  Additionally, the AOJ obtained updated VA treatment records and afforded the Veteran a VA examination in December 2011.  Therefore, the Board finds that the AOJ has substantially complied with the November 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis

A.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's cervical dysplasia with left pelvic pain is currently rated as 10 percent disabling under 38 C.F.R. § 4.116, Diagnostic Code 7612.

Disabilities rated under 38 C.F.R. § 4.116, Diagnostic Code 7612 are evaluated under a General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (Diagnostic Code 7610 through 7615) ("General Rating Formula").  

Under the General Rating Formula, a zero percent rating is assigned for gynecological disability with symptoms that do not require continuous treatment.  A minimum 10 percent rating is assigned for gynecological disability with symptoms that require continuous treatment.  A maximum 30 percent rating is assigned for gynecological disability with symptoms not controlled by continuous treatment.  See 38 C.F.R. § 4.116, Diagnostic Codes 7610-7615 (2013).

Turning to the evidence of record, the Veteran filed her claim for increase in July 2005.  In December 2005 and April 2007, she underwent pap smears which were negative for intraepithelial lesion or malignancy.  In April 2007, VA treatment records show complaints of pelvic pain in July 2008 and an August 2008 treatment note stating that the Veteran's endometriosis (for which she is not service-connected) had failed medical management.  In September 2008, the Veteran underwent a hysterectomy and removal of both ovaries, for which the pre-op diagnosis was endometriosis and chronic pain.  A December 2008 follow-up treatment note shows that the Veteran had no gynecological complaints.  From January through March 2009, treatment records show the Veteran was treated for issues relating to post-op granulation tissue, bacterial vaginitis and recurrent monilial vulvovaginitis.  From this point, the remainder of her VA treatment notes are silent for gynecological complaints.

In the November 2011 Board remand, the Board noted that the Veteran was last afforded a VA gynecological examination in May 2008.  At that time, the VA examiner physically examined the Veteran's abdomen, but relied exclusively on pelvic examination findings from 2005 and pap smear findings from 2007 in rendering his opinion and diagnoses. 

The Board found that the 2005 and 2007 examinations were too remote in time to render appropriate opinions with respect to the current nature and severity of the Veteran's gynecological condition.  Additionally, the Board found that because the 2008 examiner expressly relied on such remote medical findings instead of performing contemporaneous pelvic/vaginal examinations, his conclusions regarding current dysplasia, pelvic adhesive disease, chronic pelvis pain, and endometriosis were unreliable.  Thus, the Board requested a contemporaneous medical examination be performed.

Accordingly, the Veteran underwent a VA gynecological examination in December 2011.  The examiner found that the Veteran did not currently have any symptoms related to a gynecological condition, and further found that the Veteran did not require treatment or medications for symptoms related to her service-connected reproductive tract disability.  The Veteran was not diagnosed with any gynecological conditions.  The examiner provided a detailed account of the Veteran's gynecological medical history in his examination report, and noted that the Veteran told him that she is "totally pain free" since her hysterectomy.  

The above evidence demonstrates that a rating in excess of 10 percent for cervical dysplasia with left pelvic pain is not warranted.  Significantly, the Veteran had normal pap smears, no gynecological complaints after her hysterectomy and bilateral ovary removal (which, as explained below was found not be due to any service-connected disability), and was free of any gynecological disorders or complaints at the time of her November 2011 VA examination.  Moreover, the November 2011 VA examiner explicitly indicated that the Veteran did not require treatment or medications for symptoms related to her service-connected reproductive tract disability.  Therefore, as there is no evidence that continuous treatment does not control the Veteran's symptoms, the Board finds that a rating in excess of 10 percent is not warranted.  

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for her cervical dysplasia with pelvic pain.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report her gynecological symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability relating a gynecological disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner who examined her during the current appeal and who has provided relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the criteria under which her disability is evaluated.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her cervical dysplasia with pelvic pain.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the appeal period.  See 38 C.F.R. § 4.116, Diagnostic Codes 7610-7615 (2013); see also Hart, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical dysplasia with left pelvic pain with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's 10 percent rating for her cervical dysplasia with left pelvic pain contemplates her complaints of pain, which, she reported, had resolved after her 2008 surgery.  Therefore, there are no additional symptoms of the Veteran's cervical dysplasia with left pelvic pain that are not addressed by the rating schedule.  Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not alleged that her cervical dysplasia with left pelvic pain renders her unemployable.  Moreover, VA treatment notes, dated January 2011, indicate that the Veteran was presently employed.  Therefore, the issue of a TDIU has not been raised and no further consideration of such is necessary.   

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for cervical dysplasia with left pelvic pain.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

B.  Special Monthly Compensation

SMC is a special statutory award granted in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k) through (s) and 38 C.F.R. §§ 3.350 and 3.352. 

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).

Thus, the initial inquiry here is whether the Veteran's hysterectomy and removal of both ovaries was caused or aggravated by any service-connected gynecological condition.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Here, the November 2011 VA examiner found that the Veteran's hysterectomy and removal of the ovaries was not caused by conditions diagnosed during active duty.  The examiner stated the following:

The Veteran underwent diagnostic laparoscope in [May 1992] and there was adhesion...There was no endometriosis noted in that 1992 procedure.  Therefore, there was no endometriosis but only adhesion.

In 2000, she underwent another laparoscope, and the procedure notes that she had mild endometriosis with pelvic adhesion.  At that time the physician ablated endometriosis and lysed adhesion.

In 2008, she underwent laparoscopic assisted TVH BSO for severe pelvic pain and the finding[s] were "endometriosis noted, stage I.  Adhesions on the left ovary.  The ovaries were normal bilaterally; uterus normal size.  She did not have any significant adhesion at the umbilicus despite her prior laparoscopic surgeries."

Regarding the condyloma and mild cervical dysplasia, there is no clinical evidence those conditions are the cause of the pelvic pain.  Furthermore, the Veteran's pap smears were negative since 1993 to 2007 prior to her hysterectomy.  There is no evidence that her hysterectomy was caused by pelvic adhesion or abnormal pap smear.  Those issues were resolved in 2003 and 1993 respectively.

Her ovaries/uterus were normal, nevertheless, they were removed most likely because of the Veteran's history of chronic pelvic pain, to prevent any further gynecological surgeries in [the] future which is [a] very reasonable approach. 

As the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Accordingly, as it has not been shown that the Veteran's hysterectomy and bilateral ovary removal was due to a service-connected disability, special monthly compensation for such is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to special monthly compensation for loss of a creative organ.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	(CONTINUED ON NEXT PAGE)










ORDER

A rating in excess of 10 percent for cervical dysplasia with left pelvic pain is denied.

Special monthly compensation based upon loss of use of a creative organ secondary to cervical dysplasia with left pelvic pain is denied.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


